UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1190


GLENDA R. COURAM,

                    Plaintiff - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF MOTOR VEHICLES, (SCDMV);
SHIRLEY RIVERS, in her official and individual capacity; LULA N. DAVIS, in her
official and individual capacity; CONSTANCE “CONNIE” RHETT, in her official
and individual capacity; MARCIA ADAMS, in her official and individual capacity;
DOROTHY BLANKENSHIP, in her official and individual capacity; TOSHA
AUTRY, in their official and individual capacities; RICHARDSON PLOWDEN
ATTORNEYS AT LAW; EUGENE H. MATTHEWS, Esq., in his individual and
official capacity; SC OFFICE OF DISCIPLINARY COUNSEL; LESLEY M.
COGGIOLA, in their individual and official capacity; JOHN DOE, in their
individual and official capacity; STEVEN W. LAKE, in his official and individual
capacity; JUDGE JAMES R. BARBER, III, Court of Common Pleas of Richland
County Circuit Court - District 5, in his individual and official capacity; JUDGE L.
CASEY MANNING, Court of Common Pleas of Richland County Circuit Court -
District 5, in his individual and official capacity; JUDGE H. BRUCE WILLIAMS,
(2) SC Court of Appeals, in his individual and official capacity; JUDGE JOHN D.
GATHERS, SC Court of Appeals, in his individual and official capacity; JUDGE
STEPHANIE P. MCDONALD, SC Court of Appeals, in her individual and official
capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Margaret B. Seymour, Senior District Judge. (3:15-cv-04870-MBS)


Submitted: November 30, 2017                                Decided: December 14, 2017
Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


Glenda Renee Couram, Appellant Pro Se.        Eugene Matthews, RICHARDSON
PLOWDEN, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In August 2016, the district court adopted in part the magistrate judge’s

recommendation and entered judgment against Glenda Renee Couram, remanding some of

her claims to state court and dismissing the rest of her complaint. * Couram timely appealed

that judgment while a Fed. R. Civ. P. 59(e) motion for reconsideration filed by some of the

Defendants was pending. In February 2017, the district court granted the Rule 59(e)

motion, dismissed all but one of Couram’s claims, and remanded the remaining claim to

state court. Couram did not file a new or amended notice of appeal.

       Under Fed. R. App. P. 4(a)(4)(B)(ii), a party seeking to challenge a ruling on certain

postjudgment motions—such as a Rule 59 motion—must file a new or amended notice of

appeal. Because Couram failed to do so, we lack jurisdiction over the February 2017

judgment. As to the rulings made in the August 2016 judgment that were not altered by

the February 2017 judgment, we have reviewed the record and find no reversible error.

Accordingly, we affirm that portion of the August 2016 judgment for the reasons stated by

the district court. Couram v. S.C. Dep’t of Motor Vehicles, No. 3:15-cv-04870-MBS

(D.S.C. Aug. 10, 2016). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                     AFFIRMED IN PART;
                                                                     DISMISSED IN PART

       *
       The district court also denied Couram’s motions to recuse the magistrate judge and
to amend the complaint. To the extent Couram challenges these rulings on appeal, we
conclude the district court did not err.

                                             3